Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 23-25, 28, 29, 32-35, 38, 39, 42-49 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/19/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 5/19/22, Applicant amended the independent claims.  And, Applicant’s Remarks address these amended features.  However, see the new citations and explanations below to the same 103 prior art that address these amended features.
Also, Applicant’s 4/28/20 and 9/20/21 claim amendments and Remarks are considered substantive to pass 101.  The features for tracking specific device type and changing content to better be delivered for specific device type and also real-time generating animation content customized for the user (in light of Applicant Spec at [34]) was considered significant to pass 101.  

Election/Restrictions
Applicant’s election with traverse of Group I, claims 23-32, in the reply filed on 1/2/20 is acknowledged.  Claims 33-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25, 28, 29, 33-35, 38, 39, 43-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lerman (20090006213) in view of Sridhar (20030208754).
Claim 23, 33, 45.    
 Lerman discloses a system comprising a data processing system having at least one processor and a memory to:
receive, by a network interface via a network, a first input from a computing device, the first input generated at the computing device ([33, 51]);
determine a characteristic of the computing device associated with the first input (see location at [39, 64]);
select a first content item based on the characteristic of the computing device ([39, 64]).  
While Lerman discloses the preceding, Lerman does not explicitly disclose that the characteristic is a device type.  However, Lerman discloses different device types used by the end user [26].  And, Sridhar discloses targeted advertising ([2, 3]) which is a similar goal as the current application and also a voice query [22, 109], a terminal device which is end user device [72], and targeting or selecting content based on a device type ([21, 100]; claims 39, 2, 12, 14).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sridhar’s targeting based on device type to Lerman’s targeting based on characteristic and Lerman’s different device type.  One would have been motivated to do this in order better target.
Lerman further disclose generate, dynamically, an animated second content item, wherein the dynamically generated second animated content item was not previously pre-rendered (see additional dynamic data like playing time for the current/proper time clock at “[66]… Combining this RSS feed data with a localization tool or service would enable the playing time to be adjusted for the user's actual time zone.” And “[78]…For example, as illustrated in FIG. 12, if an advertisement is for a television show or game, the advertisement manager 225 may make a request to a server for the show's/game's air time in the user's time zone, which could then be displayed with the advertisement.”, “[84]…running any animations or videos, checking for user interactions, and updating the advertisement as needed.”).  In this interpretation, the clock or game time is an animation that is dynamically generated for that user base on their location/situation.  
Alternatively, Lerman further disclose generate, dynamically, a second content item, wherein the dynamically generated second content item was not previously pre-rendered (see live video feed at [65], see dynamic and real-time at [67], “[0078] As noted above, any component of the advertisement specified by the XML file could also be dynamic. For example, any advertising media asset could be supported by an RSS feed, thereby enabling that asset to be frequently updated or modified…”, “[77]… Any of the advertising media assets of the advertisement unit could be dynamically refreshed once the advertisement was generated, or selected in some sort of dynamic fashion so that different users seeing the same advertisement at the same time might get different content/assets”; also see [66, 78]).  Lerman also further discloses select an animated second content item based at least in part on the first input from the computing device ([51, 52, 50]; see animated or live motion at [7, 28, 46, 68, 79] and  “[84]…running any animations or videos, checking for user interactions, and updating the advertisement as needed.”).  Note in Lerman at [68, 79] that the animation can be a separate part that can be recombined or manipulated.  Lerman does not explicitly disclose generate, dynamically, an animated second content item, wherein the dynamically generated animated second content item was not previously pre-rendered.  That is, Lerman does not explicitly disclose an animation generated dynamically in real-time.  Examiner notes that Applicant Spec describes generate at [34] as customized content dynamically generated in real-time and tailored to a user.  Examiner also notes Applicant Spec at [38, 34, 37] for description of this feature.  And, Sridhar further discloses animation content and animation ad content (see animation at [23, 69]; claim 35) and generating ad content that is customized to a user in real time (see customized at Abstract, [8, 80, 230, 231]) and generation animation content that is dynamically generated for a user in real-time (Fig. 6b, [231], also note animation Objects in Fig. 6b and the Scene Composer).  And, in regards to dynamically and not pre-rendered, Sridhar discloses that the customization is automated [8] and also based on current/real-time info (see current at [1, 64], Fig. 4e).  Hence, the customized content is dynamic and not pre-rendered.  Also, note that Sridhar discloses combining animation content and non-animation content (Claim 35 “…wherein the visual contents are modified to contain human characters or animated cartoon characters or a combination of both so as to match with the preferences of the individual subscriber“).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sridhar’s dynamically generated animated ad content for a particular user to Lerman’s selected ad content for a particular user and Lerman’s dynamic generated ad content and Lerman’s animated content such that animated ad content can be dynamically generated for a particular user.  One would have been motivated to do this in order to better present content of interest to a particular user.
In regards to the following feature, Examiner notes Applicant Spec at [34, 37, 42] of the PG_Pub version. These parts of Applicant Spec show combining, compositing, overlaying content where one of the content can be text or other content types that is part of the overlay.  These first and second content are combined to form a single third content.  For example, first and second content are combined to form a single ad.  The first ad part and the second ad part are shown preceding.  And, Lerman discloses determine a third content item comprising a composite configuration of the first content item and the second content item (Fig. 12 and [66, 78] shows ad with additional text content added to the ad such ad text or game time such that a first content and second content are combined to make a third content which is the final ad shown that has different pieces combined into one. And, [66, 78] describe adding the text content portion such as game’s air time into the ad for the combined third content that is shown; also see these text citations which discloses dynamically combining a first content and second content to form a third content: “[76]… As shown in FIG. 5, the text 302, images 304, elements 306, and interaction prompt 308 of the advertisement unit 300 can be sized, arranged, altered, left out, or added to as needed to form an advertisement for any situation.”; “[77]….For example, a crown unit (i.e., an advertisement which sits on top of other content) could be dynamically generated in a very constrained space that may only allow for a single word or line of text in a small font or a single image or graphic. With a little more space, it might be possible to add an image 304 or larger image. An even larger space could allow for a larger version of the same image 304, the text 302 in a bigger font, additional text, various elements, a video box, etc. Any of the advertising media assets of the advertisement unit could be dynamically refreshed once the advertisement was generated, or selected in some sort of dynamic fashion so that different users seeing the same advertisement at the same time might get different content/assets, or even the same user seeing an advertisement for the same thing might get different content/assets each time.”; “[78]… any component of the advertisement specified by the XML file could also be dynamic. For example, any advertising media asset could be supported by an RSS feed, thereby enabling that asset to be frequently updated or modified. The advertisement manager 225 may also make subsequent (even frequent) requests to additional servers for dynamic advertising data, to replace content, or to implement extra functionality. For example, as illustrated in FIG. 12, if an advertisement is for a television show or game, the advertisement manager 225 may make a request to a server for the show's/game's air time in the user's time zone, which could then be displayed with the advertisement.”; “[79]… For example, an animation used in a ticker advertisement (an advertisement shown in a ticker, i.e., a small area that overlays or obstructs content) for one advertiser could be used by the same advertiser in a different type of advertisement, or even a different advertiser for a different product/service.”.  Also, Lerman discloses a composite ad 3 that is a combination of different ad parts or a combination of ad content item 1 and ad content item 2, Fig. 11, [65] and also Fig. 12; also notice with [28, 79] that ad related animations content can be combined with other ad items content to form a final ad; Lerman also discloses a graphic item combined with ad content, see cola bottle graphic at [47, 50] combined with the ad).
Lerman further discloses provide, via the network interface via the network and to the computing device the third content item (Figs. 2, 4, 5, 6, 7, 11, 12; and see the third content item preceding).
Also, in further regards to claim 45, Lerman discloses receiving…user information (see targeting data and preferences and demographic at [39, 51]).  The prior art further discloses generating an animation based at least in part on the user information, wherein the animation is customized for the request, the animation comprising dynamically generated imagery (see combination of Lerman and Sridhar above for generating an animated content).
Claim 24, 34.    Lerman further discloses the system of claim 23, comprising:
the data processing system configured to overlay the second content item with at least a first portion of the first content item (see overlay at [79]; also see [54, 77]).
Claim 25, 35.    Lerman further discloses the system of claim 23, wherein the second content item comprises dynamically generated imagery (see combination of Lerman and Sridhar above for generating an animated content).
Claim 28, 38.    Lerman further discloses the system of claim 23, wherein the first content item and the second content item are video-based content items (see video, animations at [28, 36, 43]).
Claim 29, 39.    Lerman further discloses the system of claim 23, comprising the data processing system configured to: transmit, to the computing device, a query (see audio based query features in independent claim above); and
generate the third content item based on a response to the query (see [51]; note multiple ads at “[26]…and the user is presented with that content, as well as additional content, such as one or more advertisements, through some sort of display ).
Claim 43, 44, 47. Lerman does discloses the system of claim 23, comprising: the data processing system configured to render the third content item for display on the computing device (Figs. 2, 4, 5, 6, 7; and see the third content item in the independent claims above).
Claim 46. Lerman further discloses the computing system of claim 45, wherein determining the third content item comprises overlaying the content item and the animation (see overlay at [79]).
Claim 48. Lerman further discloses the computing system of claim 45, wherein the animation is generated based at least in part on an audience cue (see input in independent claim; see interact or click at [47, 50, 51]).
Claim 49. Lerman further discloses the computing system of claim 45, wherein the content item is selected based at least in part on information about a webpage associated with the request (“[39]… nature or theme of the website on which an advertisement is being displayed, the nature of the specific content viewed by the user, the user's web viewing history or patterns”).

Claims 32, 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lerman (20090006213) in view of Sridhar (20030208754) in view of Niyogi (20090228335).
Claim 32, 42.    Lerman does not explicitly discloses the system of claim 23, comprising: the data processing system configured to pre-render the first content item.  See Applicant Spec at [34, 43] for description of pre-rendered.  However, Lerman does disclose the above and further discloses pre-rolls ([7, 81]).  And, Niyogi further discloses ad content and animation and pre-rendering ([92]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Niyogi’s pre-rendering to Lerman’s presenting content.  One would have been motivated to do this in order to better have the content ready to present.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cricks at [7, 8] has overlay and ad combining and is from abandoned parent  13707322;
Lundy 20080092162 incorporates by reference at [68] to application 09813751 which is to AWS assignee which is Weatherbug and the Figures for 09813751 at Figs. 5, 6 show overlay content and blending into a composite with the Southwest tower as temp gauge and the McDonald’s burger as wind compass
aa) Freeman and Kennewick disclose voice interaction with ads back and forth;
Note related parent case 13707322;
Note other cited prior art Cohee and Cricks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        6/6/22